                  THE LAW OFFICES OF SEAN M. MAHER, PLLC




MEMO ENDORSED                                               November 18, 2019



 VIA ECF                                                  USDC SDNY
                                                          DOCUMENT
 Honorable Valerie E. Caproni                             ELECTRONICALLY FILED
 United States District Judge                             DOC #:
 Thurgood Marshall United States Courthouse               DATE FILED: 11/18/2019
 40 Foley Square
 New York, NY 10007

        RE:    United States v. Suarez-Martinez,
               15 Cr. 165 (VEC)

 Dear Judge Caproni:

         I respectfully write to request that the conference currently scheduled for November 21,
 2019 at 3:00 p.m. be adjourned until Monday, November, 25 at 3:00 p.m. The reason for this
 request is that I have a matter before the Hon. Sidney H. Stein involving numerous codefendants
 that has recently been scheduled for November 21 at 3:00 p.m., creating a scheduling conflict for
 me. I have relayed the proposed adjournment request to the government and have been informed
 by AUSA Andrew Adams that the government consents to my request.

                                                            Respectfully submitted,


                                                            _______/S/_____________
                                                            Sean M. Maher
                                                            Counsel for Mr. Suarez-Martinez


 cc:    All counsel via ECF
                                        Application GRANTED.

                                        SO ORDERED.


                                                                   11/18/2019
                                        HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE


                     233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                              (212) 661-5333 • (347) 548-9959 FAX
                                  WWW.SEANMAHERLAW.COM
